Citation Nr: 1619499	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  10-19 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an extension of a temporary total rating based on the need for convalescence beyond June 30, 2010 for right shoulder surgery performed on March 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969 and December 1990 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified at an August 2012 hearing before the undersigned.  A transcript is of record.

In a January 2014 decision, the Board granted an earlier effective date of March 6, 2003 for the grant of service connection for a right shoulder rotator cuff tear and remanded the matter of entitlement to an extension of a temporary total rating based on the need for convalescence beyond June 30, 2010 for right shoulder surgery performed on March 9, 2010 for further development.  

The October 2015 Appellant's Post-Remand Brief notes that additional evidence was added to the record and waives initial review of such evidence by the Agency of Original Jurisdiction.  Accordingly, he is not prejudiced by a decision on the merits at this time.


FINDING OF FACT

The Veteran's March 9, 2010 right shoulder surgery did not result in the need for doctor-mandated convalescence, severe post-operative residuals or immobilization by cast beyond June 30, 2010.



CONCLUSION OF LAW

The criteria for extension of a temporary total rating for convalescence following right shoulder surgery beyond June 30, 2010 are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  A claim for a temporary total rating based on the need for convalescence is, in essence, a claim for increase.  Review of the record shows that the duty to notify was satisfied by a July 2010 letter, prior to the initial September 2010 adjudication of the Veteran's claim.

All available pertinent medical evidence (records pertaining to the surgery on March 9, 2010, and recovery) has been obtained.  The Veteran underwent VA examination in April 2015.  While the examiner was not asked to (and did not) provide an opinion specifically on the critical question in this case (i.e., whether the March 9, 2010 surgery required convalescence beyond June 30, 2010), the examination report notes that the Veteran underwent right shoulder surgery and physical therapy on 2 occasions and reported little improvement.  The examination report also notes the Veteran's residual right shoulder functional impairment.  Together with the treatment records, the examination report provides evidence adequate to adjudicate the instant claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Factual Background, Legal Criteria and Analysis

The Veteran seeks an extension of a temporary total rating (100 percent) for a right shoulder disability beyond June 30, 2010.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b).  In the case of disability which is temporary in nature, such as the period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30. 

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Temporary total disability ratings are to commence on the day of hospital admission and continue for a period of one to three months from the first day of the month following hospital discharge or outpatient release.  See 38 C.F.R. § 4.30.  Extensions of one to three months, beyond the initial three months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or (3).  Extensions of one or more months up to six months beyond the initial six months period may be made only under 38 C.F.R. § 4.30(a)(2) or (3) upon the approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b).  

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 415 (30th ed., 2003)).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY 606 (1986)).

In summary, a temporary total evaluation may be assigned for up to a maximum of twelve months, with approval of the Veterans Service Center Manager, if the criteria of 38 C.F.R. § 4.30(a) and (b) are met.

In the current appeal, the record shows that the Veteran complained of progressively worsening right shoulder pain and underwent right shoulder arthroscopy and arthroscopic rotator cuff repair on March 9, 2010.  The surgical report notes that "[c]areful inspection through a full range revealed excellent anatomic repair of the rotator cuff, excellent decompression achieved."  A March 17, 2010 follow-up treatment report notes that the Veteran was doing well with no significant complaints (he was a little stiff with elbow range).  An April 29, 2010 follow-up treatment report notes that the Veteran continued to do well, had no significant complaints and had good elbow range.  The examiner was pleased with the Veteran's progress, he was off of pain medications and requested to undergo therapy closer to his home.  On June 23, 2010 follow-up treatment, the Veteran was working with physical therapy, his shoulder was non-tender and he had good elbow range.  

Physical therapy records include a June 29, 2010 report which notes that the Veteran reported his doctor was pleased with his progress and had received orders to continue therapy and advance to the next stage.  July 2010 physical therapy notes show that the Veteran complained of arm weakness and weak grip strength but continued to improve.  He continued physical therapy to August 30, 2010, when he reported good follow through with stretches and strengthening.  [Notably, physical therapy records show that the Veteran complained of right shoulder pain and stiffness in December 2010 and March 2011.]  

In an April 2009 rating decision, the RO awarded a temporary total evaluation commencing on the date of the Veteran's surgery on March 9, 2010 through June 30, 2010.  The Veteran disagreed with this decision and argued that this temporary total evaluation should have been continued beyond June 30, 2009 because his recovery time had been extended to the end of August 2010.  See September 17, 2010, VA Form 21-0820, Report of General Information.  

During his August 2012 Board hearing, the Veteran argued that his temporary total rating should be extended an additional three months beyond June 30, 2010 because he did not have his strength back, was unable to work (as a self-employed mechanic) until September 2010 and continued to be limited in what he could do after returning to work.  

An April 2015 VA right arm examination report notes that the Veteran was right hand dominant, was status post right shoulder surgery and physical therapy on 2 occasions with little improvement and complained of gradual worsening of constant right shoulder pain that occurs with raising the right arm above his head within a few minutes and movement behind his back.  The examiner noted pain on examination which did not result in/cause functional loss.  

Under the governing regulatory criteria (as they apply in the circumstances of this case), the Veteran may establish entitlement to a temporary total (convalescence) rating beyond June 30, 2010, if during such time there were severe postoperative residuals, immobilization by cast, house confinement, or the necessity to use a wheelchair or crutches (to prevent regular weight-bearing).  The record does not show that any of these requirements were met due to the March 9, 2010, surgery.  There were no severe postoperative residuals and no unhealed surgical wounds.  The Board acknowledges that the Veteran continues to experience occupational impairment as a result of difficulty with raising his right arm above his head and movements behind his back; however, the March 9, 2010 surgical records show that "excellent anatomic repair of the rotator cuff" was achieved and the Veteran was noted to be doing well on post-operative follow-up evaluations and during physical therapy.  Thus, the Board finds that, while the Veteran's underlying right shoulder disability has continued to be symptomatic following the surgery, his complaints of pain and functional impairment are not evidence supporting an extension of a temporary total rating for surgical convalescence. 

The Board notes that the assignment of a temporary total rating based on convalescence is not appropriate simply on the basis that the underlying disability continued to be symptomatic following surgery; there must be a need for convalescence, as that term is understood.  Thus, even though the evidence suggests that the Veteran's right shoulder surgery and convalescence did not fully resolve his underlying right shoulder problems, there is nothing in the record indicating that post-surgical convalescence was required beyond June 30, 2010. 

In summary, none of the criteria that would warrant extension of the Veteran's temporary total (convalescence) rating (following March 2010 surgery) beyond June 30, 2010, are met.  Therefore, there is no basis for awarding for such extension.  The preponderance of the evidence is against the Veteran's claim, therefore, the reasonable doubt provisions of 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3 do not apply.  The appeal seeking a further extension of the temporary total rating must be denied.


ORDER

An extension of a temporary total evaluation for convalescence following right shoulder surgery beyond June 30, 2010 is denied.



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


